Per Curiam.
The appellant (plaintiff below) brought this action for damages to his automobile resulting from a collision with respondents’ automobile in a controlled intersection in the city of Seattle.
The respondents counterclaimed for their damages. Each party claimed he had entered the intersection on the green light,, and that the other had entered on the red.
The trial court could not tell which side to believe, and found that neither party had produced a preponderance of the evidence. Accordingly, the trial court dismissed both the complaint and the cross-complaint.
No reason appears in the record why the trial court’s findings, as to the credibility of the witnesses, should be disturbed.
The judgment is affirmed.